Citation Nr: 0534787	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-03 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to increased rating for anxiety reaction with 
post-traumatic stress disorder (PTSD), currently rated at 30 
percent disabling.

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to November 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO), that granted an increased rating of 10 
percent for anxiety reaction, to include PTSD effective 
September 17, 2002.  In February 2004, the RO increased the 
rating to 30 percent, effective September 17, 2002.  

The issue of the veteran's total disability individual 
unemployability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  Throughout the appeal period, symptoms of the veteran's 
PTSD, including flashbacks, intrusive thoughts, nightmares, 
hypervigilance, easy startle reflex, impairment of memory and 
concentration, flattened affect, and some social isolation, 
have resulted in occupational and social impairment with 
reduced reliability and productivity.




CONCLUSION OF LAW

The criteria for an increased rating of 50 percent but no 
higher for an anxiety reaction with PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  The percentage ratings represent, as far 
as can practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1 (2005).  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (2005).  These requirements operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran's service-connected disability has been evaluated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400 for 
General Anxiety Disorder, in accordance with the General 
Rating Formula for Mental Disorders.    Under that formula, 
effective from November 7, 1996, VA's Schedule for Rating 
Disabilities provides, as to evaluation of disability due to 
general anxiety disorder, that a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disabling rating is assigned for occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted for total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

I.  Analysis

The findings from the November 2002, October 2003, and April 
2005 compensations examinations and the PTSD group records 
show that the veteran has problems with nightmares several 
times per week, daily intrusive thoughts of combat, 
hypervigilance, exaggerated startle response, and impaired 
memory and concentration.  The veteran's PTSD symptoms have 
resulted in the need for psychiatric outpatient treatment and 
the veteran is on medication.  The April 2005 compensation 
examination record specifically noted that the veteran had a 
flattened affect, and slow, halting speech.  The November 
2002 and October 2003 examinations also noted that the 
veteran's affect was constricted.  At the veteran's July 2005 
hearing, the veteran's spouse testified that he had a "lack 
of attention and was very hard to manage sometimes."  Upon a 
review of the evidence, the Board concludes that there is 
enough evidence to support a schedular evaluation of 50 
percent for the veteran's anxiety reaction with PTSD.  

The Board has also considered whether a higher rating may be 
assigned.  In light of the evidence of record and the above 
legal criteria, the Board finds that the veteran is not 
entitled to an evaluation in excess of a 50 percent schedular 
rating.  The evidence of record does not establish that the 
veteran demonstrates such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  

The April 2005 examination report and PTSD group treatment 
records all noted that the veteran's thought processes were 
logical and goal-directed, there was no current suicidal 
ideation, and the veteran was well-groomed.  The November 
2002, October 2003, and April 2005 compensation examination 
records all report that the veteran has an active social life 
and good relations with his family and other veterans.  
According to an April 2005 PTSD group treatment record, the 
veteran felt able to "do a lot of stuff."  There is no 
evidence of obsessional rituals, illogical speech, panic, or 
periods of violence.  Therefore, a 70 percent evaluation is 
not warranted under the rating criteria. 

The Board notes that the April 2005 compensation examination 
record and a June 2005 letter from a treating psychologist 
both state that the veteran's "overall level of disability 
[is] total."  However, the Board finds that the evidence of 
record does not support these findings under the rating 
criteria in 38 C.F.R. § 4.130, DC 9400, based on the above 
discussion.  The Board notes that the other examination 
reports from October 2003 and November 2002, which are of 
record, both indicate a less severe degree of impairment; 
both reports show a finding of "mild" PTSD.  The Board 
finds that the findings set forth above most closely 
approximate those necessary for the 50 percent evaluation; 
the findings needed for the next higher evaluation of 70 
percent are not currently demonstrated.  

II.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for an anxiety reaction with PTSD.  
In this context, the Board notes that a substantially 
complete application was received in September 2002.  In 
November 2002, prior to its adjudication of this claim, the 
AOJ provided notice to the veteran regarding the VA's duties 
to notify and to assist.  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the November 2002 notice 
comports with the requirements of § 5103(a) and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  In regards to this 
claim, the veteran has been afforded three compensation 
examinations:  April 2005, October 2003, and November 2002.  
The veteran's treatment records, such as his PTSD group 
records from January 2004 to April 2005, were obtained.  A 
travel board hearing was held in July 2005.  The Board does 
not know of any additional relevant evidence which has not 
been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.


ORDER

An increased rating of 50 percent for anxiety reaction with 
PTSD is granted.


REMAND

In a July 2004 rating decision, the RO denied the veteran's 
claim for Total Disability Individual Unemployability (TDIU).  
The veteran issued an NOD in April 2005.  Although the RO 
prepared an SSOC on the issue in May 2005, it appears from 
the record that this SSOC was never sent to the veteran.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a SOC, the Board should remand the matter for 
issuance of an SOC.

Therefore, in light of the above, this claim is REMANDED for 
the following additional development:

Provide the veteran a Statement of the 
Case addressing the issue of entitlement 
to TDIU.  Notify him of the time limit 
within which an adequate substantive 
appeal must be filed in order to perfect 
an appeal of the issue and secure 
appellate review by the Board.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


